Citation Nr: 9932782	
Decision Date: 11/22/99    Archive Date: 12/01/99

DOCKET NO.  97-21 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for renal carcinoma 
with metastasis to the lung due to Agent Orange (AO) 
exposure.  

2.  Entitlement to an increased evaluation for residuals of a 
right shoulder dislocation, currently evaluated as 10 percent 
disabling.  

3.  Entitlement to an increased evaluation for residuals of a 
left knee injury, currently evaluated as 30 percent 
disabling.

4.  Entitlement to an increased evaluation for residuals of a 
compression fracture, currently evaluated as 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas S. Kelly, Counsel


INTRODUCTION

The veteran served on active duty from July to October 1949 
and from January 1955 until his retirement in March 1982.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a March 1997 rating decision of the 
Seattle Department of Veterans Affairs (VA) Regional Office 
(RO).


REMAND

In a March 1997 rating determination, the RO denied the 
veteran's claim for service connection for renal carcinoma 
with metastasis to the lung as a result of exposure to AO.  
The RO also denied increased evaluations for his service-
connected residuals of a compression fracture of L1 and 
residuals of a right shoulder dislocation and increased from 
noncompensable to 10 percent the evaluation assigned for his 
service-connected residuals of a left knee injury.  

In his substantive appeal, received in June 1997, the veteran 
checked the boxes indicating that he desired a hearing before 
a Member of the Board at the local VA office.  The veteran 
also indicated that he concurred with the evaluation assigned 
for his back disability; however, the arguments which 
followed appeared to demonstrate that he was dissatisfied 
with the assigned disability evaluation.  He also noted that 
his left knee disability should be rated at a minimum of 20 
percent and that his right shoulder disability should also be 
evaluated as 10 percent disabling.  

In a September 1998 DRO Conference Memorandum, a local review 
officer indicated that the veteran had stated that there were 
no further records to be obtained pertaining to his 
orthopedic conditions.  The review officer further noted that 
the RO would review the veteran's claims folder and all 
issues on appeal and make an additional rating determination.  
He also reported that if the veteran was not satisfied with 
the decision, he could request a local hearing before a 
hearing officer.  

In a September 1998 rating determination, the RO assigned a 
30 percent evaluation for the residuals of the left knee 
injury and a 10 percent evaluation for the right shoulder 
condition.  The RO further noted that the issue for an 
increased evaluation for a low back disorder had been 
withdrawn.  

In a February 1999 written argument, the veteran's 
representative indicated that the only issue remaining was 
service connection for renal cancer with metastasis to the 
lung.  

In a September 1999 written argument, the veteran's 
representative listed the issues of entitlement to service 
connection for renal carcinoma with metastasis to the lung 
due to Agent Orange exposure; entitlement to an increased 
evaluation for residuals of a right shoulder dislocation, 
currently evaluated as 10 percent disabling; entitlement to 
an increased evaluation for residuals of a left knee injury, 
currently evaluated as 30 percent disabling; and entitlement 
to an increased evaluation for residuals of a compression 
fracture, currently evaluated as 20 percent disabling, as 
being properly before the Board.  

In October 1999, the Board sent a letter to the veteran to 
determine if he still desired a hearing before the Board.  In 
November 1999, the veteran responded to the Board's request 
by checking the box indicating that he wanted to attend a 
hearing before a Member of the Board at the RO.  

In order to comply with duty to assist and due process 
requirements, this case is REMANDED for the following:

The RO should take appropriate action to 
schedule the veteran for a hearing at the 
Seattle RO before a Member of the Board.  
The veteran will be given an opportunity 
to indicate which issues he still desires 
to appeal at that time.  A copy of the 
notice provided to the veteran of the 
scheduled hearing should be placed in the 
record.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The Board intimates no opinion as to any 
final outcome warranted.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












